Citation Nr: 9930584	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claims.

In June 1997, the Board remanded these claims for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has hip, shoulder, or right knee disorders.

2.  The veteran currently has a low back disorder, variously 
diagnosed as dextroconvex thoracolumbar scoliosis, disc space 
narrowing at L5-S1, spina bifida occulta at S1, degenerative 
facet joint sclerosis at L5-S1, herniation of L4-5, lumbar 
radiculopathy secondary to herniated disc, and chronic lumbar 
fibromyalgia and radiculopathy.

3.  The veteran has submitted competent lay evidence of 
injuring his back during service.

4.  There is no medical evidence of a nexus, or link, between 
the current back disorders and any disease or injury during 
service.

5.  The veteran's claims for service connection for hip, 
shoulder, right knee, and low back disorders are not 
plausible.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for hip, shoulder, right knee, and low 
back disorders, and there is no statutory duty to assist him 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1994, the veteran filed claims for service 
connection for right knee, hip, shoulder, and low back 
disorders.  His service medical records showed no complaints 
of or treatment for hip, shoulder, or back conditions.  On 
the Report of Medical History completed upon his induction 
into service in June 1969, he complained of a "trick" or 
locked knee.  He reported injuring the knee in 1957.  
Evaluation showed that his right knee was stable with full 
range of motion.  There was a scar on the right knee.  In 
October 1969, the veteran reported receiving a direct blow to 
the right knee in or prior to June 1969, and he complained of 
knee pain.  Examination showed no swelling, and the examiner 
stated that no disease was found.  In April 1970, the veteran 
reported slipping and reinjuring his right knee one week 
earlier.  He also stated that he had been involved in a 
motorcycle accident one year earlier.  Examination showed no 
effusion or tenderness, and there was full range of motion.  
No diagnosis was rendered.

In January 1971, the veteran slipped and fell on the stairs, 
incurring a chip fracture of the right ankle.  He was treated 
with a cast.  He raised no complaints concerning his right 
knee, hip, shoulder, or back at that time.  The Report of 
Medical Examination from his separation examination in April 
1971 showed no abnormalities pertinent to the claims on 
appeal.  In connection with his enlistment in the Army 
National Guard, the veteran completed a Report of Medical 
History in June 1974.  He denied having any swollen or 
painful joints, bone or joint deformity, arthritis, painful 
or "trick" shoulder, or recurrent back pain.  He did report 
having a "trick" or locked knee.  Examination in June 1974 
showed no abnormalities.

In August 1993, the veteran had undergone VA physical 
examination in connection with prior claims.  He reported the 
1971 injury to his right leg, stating that he had fallen down 
a flight of steps that were icy and fractured the right leg.  
He raised no complaints concerning his right knee, hip, 
shoulder, or back. 

An August 1994 rating decision, inter alia, denied the 
veteran's claims for service connection for right knee, hip, 
shoulder, and low back disorders.  In his notice of 
disagreement, he stated that he had incurred these injuries 
in the fall down the stairs.  In February 1996, he had a 
personal hearing at the RO.  He testified that he fell down 
three flights of stairs during service, breaking his ankle 
and shin bone.  He stated that he also had pain in his knee, 
hip, shoulder, and back at that time.  He indicated that he 
continued to have pain thereafter.  He stated that he 
sometimes had instability of the right knee after that 
injury, as well as swelling.  He took Tylenol during service 
for the pain.  He stated that after service, he periodically 
had problems with stiffness, soreness, and swelling of the 
right knee.  He stated that he had injured the knee again 
after service.  He indicated that the only injury before 
service was when he fell off his bike as a child, and he 
stated that the scar on the right knee upon entry into 
service was from that injury.  He denied having any residual 
disability from that injury prior to entry into service. 

With respect to his hip, the veteran indicated that he had 
pain at the time of the inservice injury and experienced 
stiffness during cold weather after service.  He indicated 
that his legs felt weak.  With respect to his back, he stated 
that he was experiencing back pain at the time of his 
separation from service, and he used Tylenol for the pain 
after service.  He stated that he had been told he had 
arthritis or degenerative disease "on the right side," but 
a doctor had not stated that it was from an old injury.  With 
respect to his shoulder, he stated that he had restricted 
motion, and he experienced popping and grinding noises.  

In support of his claims, the veteran submitted private 
treatment records dated from March 1966 to January 1988, 
which he indicated were from Gilbert Olini, M.D., who was the 
family physician for several years.  His representative 
indicated that the records included treatment for the 
veteran's mother, but there were also entries for the 
veteran.  Many of these records were illegible, and several 
entries did not indicate whether they were for the veteran or 
another family member.  In March 1981, it was indicated that 
the veteran had injured his right knee while working.  

The RO obtained the veteran's VA records for treatment 
between March 1994 and January 1996.  These records showed no 
complaints of or treatment for hip, shoulder, or right knee 
disorders.  In September 1995, the veteran reported that his 
appeal for Supplemental Security Income had been approved for 
his back problems.  In October 1995, it was noted that he 
complained of back pain, but the examination focused on other 
complaints. 

In June 1997, the Board remanded these claims for additional 
evidentiary development.  The RO requested the veteran's 
records from the VA Medical Center in East Orange, New 
Jersey, for reported treatment in 1973 and 1974; that 
facility indicated that there were no records.  The RO 
requested the veteran's records from Riverview Medical 
Center; that facility also indicated that there were no 
records.

The veteran submitted a letter from Ivan Ramos, M.D., dated 
in November 1997; medical records from Vikram Atit, M.D., for 
treatment in July 1997; and reports of x-rays and magnetic 
resonance imaging (MRI) of the lumbar spine conducted in 
January and February 1997.  X-rays of the lumbar spine showed 
mild dextroconvex thoracolumbar scoliosis, perhaps 
positional, and mild disc space narrowing at L5-S1, which may 
be congenital.  There was spina bifida occulta at S1 as a 
normal variant and slight degenerative facet joint sclerosis 
on the left at L5-S1 and perhaps minimally on the right at 
the same level.  MRI showed herniation of L4-5, which was 
impinging on the thecal sac and encroaching on the right 
neural canal.  Dr. Atit treated the veteran for complaints of 
right leg pain, with diagnosis of left lumbar radiculopathy.  
Dr. Atit indicated that due to the veteran's large disc 
herniation and chronic pain, he could not do any job that 
required him to stand or sit or that involved manual labor.  
Dr. Ramos indicated that he had treated the veteran since 
August 1997 for the above back disorders and felt that the 
veteran was not able to engage in work. 

The RO obtained the veteran's medical records from Dr. Ramos 
for treatment between August 1997 and January 1998, which 
also included treatment records from Dr. Atit dated from July 
to December 1997.  The records from Dr. Atit showed diagnoses 
of lumbar radiculopathy secondary to herniated disc and 
chronic lumbar fibromyalgia and radiculopathy.  Dr. Ramos 
treated the veteran for his complaints of back pain, with no 
new diagnoses.  In December 1997, the veteran stated that he 
had gone to the hospital for right shoulder pain and was 
given a shot.  No diagnosis was rendered by Dr. Ramos.

The RO also obtained the veteran's medical records from 
Claudette Vanni, ARNP, at Human Development Center of Pasco 
dated from January 1993 to October 1997.  These records 
primarily concerned treatment for a psychiatric disorder.  In 
January 1993, the veteran reported a past medical history of 
arthritis, although he did not know what kind.  He indicated 
that he had dislocated the right shoulder in the 1980s when a 
man attacked him.  He also experienced pain in the knees and 
indicated that the right knee displaced and popped at times.  
He denied receiving any medical treatment for this condition.  
He also complained of low back pain.  He indicated that he 
had had right knee microsurgery in 1986. 

The RO obtained the veteran's medical and adjudication 
records from the Social Security Administration.  In 1993, he 
was awarded benefits due, in part, to a "disorder of the 
muscle, ligament, or fascia, chronic low back pain."  The 
decision indicated that his medical conditions included 
chronic low backache and chronic right knee pain.  In March 
1981, he had incurred a work-related strain of the right knee 
and foot, with diagnosis of medial meniscus tear with 
incidental non-traumatic Baker's cyst in April 1981.  This 
diagnosis was supported by arthroscopy.  

The medical records supporting the decision of the Social 
Security Administration were dated from 1966 to 1994, 
including many copies of the veteran's VA medical records and 
treatment records from Dr. Olini.  In March 1981, Dr. Olini 
completed an insurance report indicating that the veteran had 
incurred a traumatic injury to the right knee while working.  
It was noted that this accident was the "only cause" of his 
disability and that he had not had any physical impairment 
due to previous accidents or diseases.  

In April 1981, M. Leonard Genova, M.D., examined the veteran 
in connection with his work-related knee injury.  The veteran 
indicated that he had injured his right knee in December 1980 
when he tripped and fell.  He did not seek medical treatment.  
He had then injured his right knee in February 1981 when his 
foot went through a loose board at work, and he twisted the 
right leg.  He denied any past injury to the knee and denied 
any prior accidents, injuries, broken bones, or serious 
illnesses.  An arthrogram showed a tear of the posterior horn 
of the medial meniscus and a Baker's cyst.

In May 1981, Robert Finnesey, M.D., examined the veteran in 
connection with his work-related knee injury.  The veteran 
reported being "well" until the work injury in February 
1981.  He denied having any serious injuries prior to that 
date.  He complained of knee pain and giving way of the knee.  
Examination showed atrophy of the right thigh, bilateral mild 
retropatellar crepitus, and positive grinding sign on the 
right.  It was recommended that he undergo arthroscopic 
surgery.  Dr. Finnesey stated that the veteran's present 
disability was, with reasonable medical probability, causally 
related to the February 1981 work incident. 

In August 1981, Herbert Knapp, M.D., examined the veteran in 
connection with his work-related knee injury.  He complained 
of occasional swelling of the right knee and indicated that 
it periodically gave out and/or locked.  Diagnoses were 
internal derangement of the right knee joint, probable tear 
of the lateral and medial collateral ligaments of the right 
knee joint, chronic hydrathrosis [sic] of the right knee 
joint, and disuse atrophy of the right calf and thigh.  Dr. 
Knapp concluded that the veteran was 45 percent disabled due 
to his right leg condition, which was causally related to the 
March 1981 accident. 

The veteran was examined by S. Rao Korabathina, M.D., in 
January 1993 in connection with his claim for Social Security 
benefits.  He stated that he had had backaches for almost 
twenty years, and they had been bad for about ten years.  He 
believed his backaches followed a car accident in 1972.  He 
also used to lift heavy machinery at work over the years.  He 
had never seen a doctor and used to take Tylenol for the 
pain.  He indicated that he had injured his right knee in 
1981-92 [sic].  His foot had gone through a wooden platform.  
Examination showed slight restriction with range of motion of 
the right knee and hip.  There was no instability, ankylosis, 
deformity, enlargement, or effusion of any joint.  His deep 
knee and hip bending were limited on the right side and 
normal on the left side.  His gait was normal.  He had 
difficulty walking on his heels due to right knee pain.  
There was no tenderness over the spine.  There was no 
flattening of the lumbar lordosis, scoliosis, or muscle 
spasm.  Examination of the upper extremities, including 
strength and dexterity, was normal.  Diagnoses included 
chronic lower backaches and chronic right knee pain.  X-rays 
of the right knee were normal, and x-rays of the lumbar spine 
showed a transitional lumbar vertebra with bilateral 
sacralization. 

During a psychological evaluation by Donald DelBeato, Ph.D., 
in June 1993, the veteran stated that his disability claim 
involved problems with his knee, shoulder, and back.  He 
stated that he had injured the knee and that it occasionally 
popped out.  He reported being hit in the shoulder with a 
folding chair in 1988, with problems "ever since."  He also 
claimed that he had back discomfort.  



II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  The appellant's 
diagnosed headache disability is not subject to presumptive 
service connection under applicable law.  Cf. 38 C.F.R. 
§ 3.309 (1999).  Section 3.303(b) provides an alternative 
method of demonstrating entitlement to service connection.  
Rose v. West, 11 Vet. App. 169, 171-172 (citing Savage, 10 
Vet. App. at 495-6 (section 3.303(b) is provision that 
veteran "may utilize" because it provides "a substitute 
way" of proving service connection)).

A.  Hip, shoulder, and right knee

The evidence does not show medical diagnoses of chronic hip, 
shoulder, or right knee disorders either during or since 
service.  The veteran's service medical records showed no 
complaints of or treatment for hip or shoulder disorders.  
With respect to his right knee, although he complained of 
pain, no disease was found, and no diagnosis of a right knee 
disorder was rendered during service.  The post-service 
medical evidence shows complaints of hip, shoulder, and right 
knee pain, without diagnosis of any disorders of these 
joints.  No diagnosis has been given for hip and shoulder 
disorders at any time.  The last diagnosis of a right knee 
disorder was in 1981 and that was in connection with a work-
related injury.  The only diagnosis since 1981 was in 1993 
when Dr. Korabathina concluded that the veteran had "chronic 
right knee pain."  Diagnosis of "pain" is not sufficient 
evidence that an actual knee disorder currently exists.  The 
veteran's current complaints such as pain and weakness are 
symptoms only and do not constitute a diagnosed medical 
disorder.

There must be current, ascertainable medical disorders of the 
hip, shoulder, and right knee in order to warrant service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Therefore, since the medical 
evidence does not show a current disability due to hip, 
shoulder, or right knee disorders, the veteran's claims for 
service connection are not well grounded.

B.  Low back disorder

The veteran currently has a low back disorder, variously 
diagnosed as dextroconvex thoracolumbar scoliosis, disc space 
narrowing at L5-S1, spina bifida occulta at S1, degenerative 
facet joint sclerosis at L5-S1, herniation of L4-5, lumbar 
radiculopathy secondary to herniated disc, and chronic lumbar 
fibromyalgia and radiculopathy.  His service medical records 
do not show complaints of or treatment for back problems.  
However, the veteran has submitted competent lay evidence of 
injuring his back in a fall down some stairs during service.  
His statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
first two elements of a well-grounded claim have been 
satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current back disorders.  There is 
no evidence in his service medical records that he injured 
his back, and he at no time during service complained of 
problems with his back.  Moreover, he denied experiencing 
recurrent back pain upon his enlistment into the Army 
National Guard in 1974 (i.e., approximately three years after 
his separation from active duty).  The medical evidence does 
not show treatment for or complaints regarding his back until 
1993, more than twenty years after his separation from 
service.  At that time, he associated his back pain with a 
post-service automobile accident.  At no time in the course 
of seeking medical treatment for back pain has the veteran 
reported injuring his back during service.  The evidence does 
not show that he had any complaints regarding his back prior 
to 1993.  At no time has a medical professional rendered an 
opinion that the veteran's complaints in 1993 were related to 
his active service in any manner.  Also, no medical 
professional has rendered an opinion that any currently 
diagnosed back disorder is related to the veteran's active 
service or that it began during service.

C.  Conclusion

During his 1996 hearing, the veteran testified that he 
experienced chronic hip, shoulder, right knee, and low back 
pain since service when he allegedly injured these joints.  
He is certainly competent to report experiencing such 
symptoms.  Even accepting his complaints as representative of 
continuity of symptomatology, there is no competent medical 
opinion of record showing that he currently has diagnosed 
hip, shoulder, or right knee disorders, or associating the 
current back disorders with any prior symptoms of back pain.  
Cf. Savage, 10 Vet. App. at 497.  Furthermore, his testimony 
as to continuity of symptomatology, standing alone, is not 
plausible, in light of the absence of continuous 
symptomatology in the medical evidence of record that dates 
from 1966 to 1994.  See McManaway v. West, No. 97-280 (U.S. 
Vet. App. September 29, 1999).

The only evidence linking the claimed hip, shoulder, right 
knee, and low back disorders to the veteran's period of 
service consists of his current statements.  Even accepting 
his statements as true, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
opinion.  He does not have the medical expertise to render a 
probative opinion as to medical causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, the Board concludes that the veteran's claims for 
service connection for hip, shoulder, right knee, and low 
back disorders are not well grounded.  Until he establishes a 
well-grounded claim, VA has no duty to assist him in 
developing facts pertinent to the claim, including providing 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims are plausible, the 
claims for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

Entitlement to service connection for hip, shoulder, right 
knee, and low back disorders is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

